DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 15, and 20 of U.S. Patent No. 7,838,262 (Mian et al., Iss. 23 November 2010). Although the claims at issue are not identical, they are not patentably distinct from each other because Mian et al. discloses a method similar to the claimed invention of the instant application and one of ordinary skill in the art would recognize that the patented invention may be utilized in the pursuit of quantifying a stress-related condition because Mian et al. teaches that stress-related conditions include immune disorders (cancer being an immune disorder) (Mian, column 1, lines 33-35).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Since the disclosure of Mian et al. teaches the same chemical inducer which stimulates superoxide production in neutrophils is phorbol myristate acetate (PMA), it would be obvious to modify the disclosure of Mian et al. to detect criteria being from no tumor, a tumor size range as these can be also related stress effect arising from exposure to a psychological stressor. Mian et al. performs the same steps as the claimed invention and scanning for cancerous tumors is merely a matter of design choice.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 14-15 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 11 recites, “(b) determining the increase of superoxide production above basal in said test sample after a time period to obtain a first result and (c) comparing said first result with a second comparator result which is a pre-determined threshold which correlates with one or more criteria equating with a cancer status, whereby cancer status is determined; said one or more criteria being selected from no tumour, a tumour size range, metastases or no metastases and said inducer capable of stimulating superoxide production in neutrophils is phorbol myristate acetate (PMA), superoxide production is detected using luminol as an amplifier and the resulting chemiluminescence is measured.” 

Claim 14 recites, “assessing prostate cancer status in a human.” 
Assessing prostate cancer requires human abstract thought, interpretation, and observation.
These judicial exceptions are not integrated into a practical application because the combination of additional elements involving contacting a whole blood sample with an inducer capable of stimulating superoxide production in neutrophils and detecting said superoxide induction by using luminol as an amplifier and the resulting chemiluminescence being measured fail to integrate the abstract idea into a practical application because a conclusion must be made based upon human abstract thought and interpretation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because contacting a whole blood sample.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14-15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-15 and 19-21 depend upon canceled claim 1. For purposes of examination and compact prosecution, dependent claims 14-15 and 19-21 are assumed to depend upon claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 14-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mian et al. (US 2006/0014235), hereinafter Mian, in view of Serrero (US 2011/0223623).
In regards to claim 11, Mian discloses a method assessing cancer status (measuring the retained ability of neutrophils, preferably neutrophils in a whole blood sample, to exhibit challenge-induced superoxide anion production) (abstract) in a subject suspected or known to have cancer (immune disorders) (paragraph [0002]), said method comprising: (a) contacting a test whole blood sample (sample which may be whole blood, see claim 4) obtained from said subject with an inducer capable of stimulating superoxide production in neutrophils under conditions suitable for such 
However, Mian is silent on a method comprising one or more criteria said one or more criteria being selected from no tumour, a tumour size range, metastases or no metastases.
Serrero discloses the analogous art of providing methods for the diagnosis and determination of prognosis of cancer patients (abstract). Serrero teaches that treatment decisions for patients with cancer (breast cancer) are frequently based upon the size of a tumor and enables determination of the stage of cancer progression (paragraph 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method disclosed by Mian to include one or more criteria and said one or more criteria being selected from no tumour, a tumour size range, metastases or no metastases for the benefit of making treatment decisions for patients with cancer (breast cancer) which are frequently based upon the size of a tumor and enables determination of the stage of cancer progression (paragraph [0009]) and detection of metastasis enables aggressive early treatment (paragraph [0020]).
In regards to claim 14, modified Mian-Serrero discloses a method for assessing prostate cancer status in a human (cancers of prostate) (Serrero, paragraph [0047], claim 55).
In regards to claim 15, modified Mian-Serrero discloses a method wherein said cancer status is advanced to metastases (undergone metastasis) (Serrero, paragraph [0004]) or no metastases (tumors have not metastasized) (Serrero, paragraph [0005]).
In regards to claim 19, modified Mian-Serrero discloses a system suitable for carrying out a method according to claim 11 comprising a photon detector (chemiluminometer) (Mian, paragraphs [0027] and [0043], claim 22) for quantitative detection of chemiluminescence and a system for analyzing the results (a system for analysing the results to provide a stress measurement for each sample) (Mian, paragraph [0043], claim 22).
However, modified Mian-Serrero is silent on a system comprising a system for analyzing the results to provide an alert for a neutrophil functionality level associated 
Serrero teaches that treatment decisions for patients with cancer (breast cancer) are frequently based upon the size of a tumor and enables determination of the stage of cancer progression (paragraph [0009]) and that detection of metastasis enables aggressive early treatment (paragraph [0020]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the system disclosed by modified Mian-Serrero to include a system for analyzing the results to provide an alert for a neutrophil functionality level associated with a cancer status of interest selected from no tumour, a tumour size range, metastases, or no metastases for the benefit of making treatment decisions for patients with cancer (breast cancer) which are frequently based upon the size of a tumor and enables determination of the stage of cancer progression (Serrero, paragraph [0009]) and for the benefit of detection of metastasis enabling aggressive early treatment (Serrero, paragraph [0020]).
In regards to claim 20, modified Mian-Serrero discloses a system wherein said photon detector is a portable luminometer (portable chemiluminometer) (Mian, paragraph [0043], claim 22).
In regards to claim 21, modified Mian-Serrero discloses a method wherein chemiluminescence is measured using a portable chemiluminometer ("Chemiluminescence may be conveniently measured using a portable chemiluminometer.") (Mian, paragraph [0027], claim 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE T MUI/           Primary Examiner, Art Unit 1797